Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered. Claims 1, 6-8, 14 and 16 have been amended. Claims 1-20 are pending. 
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for tamper detection in a quantum key exchange environment. 

The examiner finds applicant’s claim amendment(s) submitted on 4/18/2022, to be patentable over the cited prior art of record of Wiseman et al (US Patent Publication No. 2010/0293380) and Takeuchi (US Patent Publication No. 2005/0078826). The examiner agrees with applicant’s remarks that neither of the references, alone or in combination, discloses applicant’s new claim feature(s) as amended of, “detecting, by the tamper detection module powered by a battery in the trusted node, tampering during shipping…performing actions on the secure memory, by the tamper detection module powered by a super capacitor in the trusted node; and maintaining security parameters in the secure memory during battery replacement, by the tamper detection module powered by the super capacitor.…”, in conjunction with the other independent claim limitation element(s) of applicant’s independent claims. As such the examiner finds applicant’s claims to be allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Claim Rejections - 35 USC § 112
The examiner withdraws the rejection made under 35 USC § 112 in view of applicant’s claim amendment(s) submitted on 4/18/2022.
Examiner’s Remarks – Claim Rejections - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendment(s) submitted on 4/18/2022.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Reinhold; Arnold G. (US Patent Publication No. 2018/0367309).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497